Defendants were convicted in the county of Ottawa of having possession of intoxicating liquor. The defendants are two Grand Rapids boys who went to Holland in a closed automobile to see a football game. When they arrived at Holland they were partially intoxicated. They drove their car to a private parking place and left it there. A short time thereafter they ran across a policeman. He had some conversation with them and they were saucy and wanted to fight and he arrested them for being intoxicated, and they were taken to the city lockup. Here they were searched. Among the effects of one of them was a key to the sedan. The officer took the key and went several blocks distant to the parking place of the car, unlocked it and searched it. He found a very small quantity of intoxicating liquor. Defendants moved the court for an order to suppress any evidence found in searching the car, on the ground that the officer had no search warrant. This motion was overruled. The defendants insist that the search was an unreasonable one within the meaning of section 10, article 2, of the Constitution of Michigan. When the boys were arrested the officers had a right to search them and they had a right to take from them dangerous weapons or anything else that they reasonably might deem necessary to their own protection or to the public safety, or for the safekeeping of the prisoner. 2 Rawle C. L. p. 468. If we concede that the officers had the right to take the key away from the defendants as they did, they had the right to do nothing more than keep it for them and return it to them after the case was over. They had no more right to go several blocks distant to a private parking ground and search the car than they would have had to search his home if it had been a key to his dwelling house. Suppose the key had been one to his lock box in the bank, would *Page 368 
the officers have had the right to go and search the lock box without a warrant? But the officer says: "I saw the bottle through the window." That is what happened in Adkins v.Commonwealth, 202 Ky. 86 (259 S.W. 32), and the court held the officer should have had a search warrant. The officer had no probable cause for searching the automobile. They do not claim that any one told them that the boys had liquor in the car, they do not even claim that they had a suspicion that there was any liquor in the car. If there was probable cause they should have procured a search warrant and searched it in the regular way. Had the officers gone to a justice of the peace and told him all they knew, it is extremely doubtful whether he would have regarded it as a case for the issuance of a search warrant.
We think the trial court was in error in not granting the motion to suppress the evidence. Had he done so there could have been no conviction. The judgment of conviction should be reversed and the prisoners discharged.
WIEST, J., concurred with BIRD, J.